        Case 1:16-cv-09058-DAB Document 84 Filed 02/20/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

William R. Underwood                      )
       d/b/a Konglather Music             )
              Plaintiff,                  )
              v.                          )                         16-cv-9058 (DAB)
Lastrada Entertainment Company, LTD       )                         AFFIRMATION OF
       and                                )                         COUNSEL
Steve Arrington                           )
              Defendants.                 )
__________________________________________/

                AFFIRMATION OF LITA T. ROSARIO, ESQ.
     TO SHOW CAUSE WHY THIS CASE SHOULD NOT BE DISMISSED AS TO
                     DEFENDANT ROGER PARKER

  1. Plaintiff and Defendant Roger Parker have agreed to the material terms of a settlement

     agreement.

  2. On February 19, 2019, I sent a copy of the proposed settlement agreement to both Plaintiff

     and Defendant Parker for execution via overnight mail and US Postal Service, with self-

     addressed stamped envelopes for return to my office, as neither Plaintiff nor Defendant

     Parker have the ability to email a scanned copy or fax back a copy of the executed

     agreement.

  3. I expect to receive the signed copies of the settlement agreement back by next week.

  4. Upon receipt of the executed settlement agreement, Plaintiff will dismiss this action as to

     Defendant Roger Parker.

  5. Therefore, Plaintiff requests that this Court not dismiss Plaintiff’s claims against Defendant

     Roger Parker, unless not dismissed by Plaintiff on or before March 1, 2019.

                                                                            Respectfully Submitted,

     Dated: February 20, 2017
                                                                                     Lita Rosario
                                                           By: _________________
         Case 1:16-cv-09058-DAB Document 84 Filed 02/20/19 Page 2 of 2



                                                                                  Lita Rosario, Esq.
                                                                            LITA ROSARIO, PLLC
                                                                       1100 H Street, NW, Suite 315
                                                                              Washington, DC 2005
                                                                          Telephone: 202-628-1092
                                                                           Facsimile: 703-995-4345

                                     CERTIFICATE OF SERVICE


I hereby certify that on February 20, 2019, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record or pro se parties identified on the attached Service List in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.


Dated: February 20, 2019


                                               By:   __/s/ Lita Rosario________________
                                                     Lita Rosario, Esq.




SERVICE LIST


Brian S. Levenson, Esq.
Schwartz, Ponterio & Levenson PLLC
134 West 29th Street, Suite 1006
New York, NY 10001
P (212) 714-1200
F (212) 714-1264
blevenson@splaw.us
              Counsel for Lastrada Entertainment Company, LTD

Roger Parker
1565 West 2nd Street
Dayton, Ohio 45402
